Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frances A. Carson, widow of William H. Carson, seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s denial of black lung survivor’s benefits pursuant to 30 U.S.C. §§ 901-945 (2006). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Carson v. Westmoreland Coal Co., No. 08-0339-BLA (B.R.B. Dec. 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.